IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM STEWART STEELE,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2179

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed November 26, 2014.

Petition for Writ of Certiorari.

William Steele, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Tammy S. Metcalf, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED as moot. See Carlin v. State, 939 So. 2d 245 (Fla. 1st DCA 2006).

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.